Citation Nr: 1505293	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-35 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral foot fungus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Appellant, and EH



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1970.  He died in March 2013, and the Appellant is his surviving spouse.

This matter is before the Board on Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the claim.

Although the Veteran died in March 2013, the law provides that an eligible person may file a request to be substituted as the appellant for the purposes of processing a VA claim to completion.  See 38 U.S.C.A. § 5121A (Substitution in case of death of a claimant who dies on or after October 10, 2008).  Here, the record reflects that the Appellant has been substituted for the Veteran in this case.

The Veteran provided testimony at a hearing before personnel at the RO in May 2012; and that the Appellant provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2014.  Transcripts of both hearings are of record.


FINDINGS OF FACT

The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed verruca vulgaris of both feet during his active service.

CONCLUSION OF LAW

The criteria for a grant of service connection for verruca vulgaris of both feet are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, the Veteran provided hearing testimony in May 2012 to the effect he developed fungus/skin growths on his feet while on active duty.  He acknowledged that he had pes cavus prior to service, but maintained he did not have fungus/skin problems prior to service.  He also testified that he had had recurrent fungus on both feet since service.  In addition, the Appellant testified in December 2014 that she met the Veteran in 1970, and he had recurrent skin problems since that time.  EH (their child) testified that she always remembers her father (the Veteran) having skin problems on his feet.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board finds that the Veteran was capable of describing visible skin problems of the feet, as are the Appellant and EH to describe his recurrent skin problems of the feet subsequent to service.  Further, while there is evidence of pre-existing pes cavus of the feet in the service treatment records, no skin abnormality was noted on the Veteran's April 1969 enlistment examination.  He was subsequently treated for calluses of both feet in August 1969; and plantar callosities in November 1969.  In short, the service treatment records appear consistent with the Veteran's contentions.  Therefore, the Board finds the testimony from both hearings on this matter to be credible.

The Board acknowledges that, generally, competent medical evidence is required to determine the specific diagnosis for a claimed skin disorder, and to determine the etiology thereof.  In this case, a January 2013 VA examiner found that the Veteran had verruca vulgaris of both feet, and opined that it was incurred during his active service.  The Board observes that VA examiners are presumed qualified to render competent medical opinion(s) (See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009)); that the examiner was familiar with the Veteran's medical history from review of the VA claims folder; the examiner supported the opinion with stated rationale; and no competent medical evidence is of record which refutes the opinion of this VA examiner.  As such, this opinion appears persuasive and entitled to significant probative value in the instant case.

The Board further notes that the law mandates when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the competent and credible evidence of record reflects it is at least as likely as not he developed verruca vulgaris of both feet during his active service.  Therefore, service connection is warranted for this disability.


ORDER

Service connection for verruca vulgaris of both feet is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


